In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00199-CR
     ___________________________

ROLAND CHRISTOPHER REED, Appellant

                       V.

          THE STATE OF TEXAS


  On Appeal from the 355th District Court
          Hood County, Texas
        Trial Court No. CR13698


 Before Bassel, J.; Sudderth, C.J.; and Kerr, J.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant Roland Christopher Reed pleaded guilty to the offense of possession

of methamphetamine of four grams or more, but less than 200 grams, with intent to

deliver, and the trial court accepted his plea. See Tex. Health & Safety Code Ann.

§ 481.112(a), (d) (West 2017). After the trial court instructed the jury to find Reed

guilty based on his plea, the jury found Reed guilty and assessed his punishment at

forty-five years’ confinement and a $10,000 fine, and the trial court sentenced him in

accordance with the jury’s recommendation.

      Reed’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel notified

Reed of the motion to withdraw, provided him a copy of the brief, informed him of

his right to file a pro se response, informed him of his pro se right to seek

discretionary review should this court hold that the appeal is frivolous, and took

concrete measures to facilitate Reed’s review of the appellate record. 436 S.W.3d 313,

319 (Tex. Crim. App. 2014). This court afforded Reed the opportunity to file a

response on his own behalf, but he did not do so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

                                          2
frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only then may we

grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).

        We have carefully reviewed counsel’s brief and the record. Our independent

review of the record revealed that the bill of costs includes a capias warrant fee of

$100.       The statute governing fees for services of peace officers provides that a

defendant convicted of a felony shall pay $5 when a peace officer arrests him without

a warrant and $50 for executing or processing an issued arrest warrant or capias. See

Tex. Code Crim. Proc. Ann. art. 102.011(a)(1), (2) (West 2018). Reed’s initial arrest

was made following the discovery of drugs during a traffic stop—not pursuant to an

arrest warrant—and only one capias appears in the record.1 Applying the statute

governing fees for services of peace officers to these facts, Reed should have been

assessed a $5 fee for when he was initially arrested without a warrant and a $50 fee for

when officers executed the capias. We therefore modify the judgment to delete $45

from the total costs assessed, leaving total costs of $464. See Bray v. State, 179 S.W.3d
725, 726 (Tex. App.—Fort Worth 2005, no pet.); see also Barefield v. State, No. 02-14-

00336-CR, 2016 WL 551890, at *1 (Tex. App.—Fort Worth Feb. 11, 2016, pet. ref’d)

(mem. op., not designated for publication) (deleting from judgment a $50 arrest fee

        Our clerk’s office contacted the district clerk regarding the costs, and she
        1

stated that the $100 capias fee reflected the assessment of a $50 fee for the initial
arrest and a $50 fee for the capias.

                                            3
that was not supported by record). We likewise modify the bill of costs and the order

to withdraw funds to delete $45 of the total costs and fines assessed, reducing the

total costs and fines to $10,464. Cf. Bone v. State, No. 02-15-00452-CR, 2016 WL
7240603, at *2 (Tex. App.—Fort Worth Dec. 15, 2016, no pet.) (mem. op., not

designated for publication) (modifying bill of costs and order to withdraw funds to

delete fees not supported by record).

      Except for the errors corrected by the modifications described above, we agree

with counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s motion to withdraw

and affirm as modified the trial court’s judgment and order to withdraw funds

incorporated into the judgment.

                                                     Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 31, 2018




                                          4